Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 26th day of
February, 2014 and is effective as of this 1st day of April, 2014 (the
“Effective Date”), between Sinclair Broadcast Group, Inc., a Maryland
corporation (“SBG”), and Christopher Ripley (“Employee”).

 

R E C I T A L S

 

A.                                    SBG, through its direct and indirect
wholly-owned subsidiaries, including but not limited to Sinclair Television
Group, Inc., a Maryland corporation (“STG”), owns or operates television
broadcast stations and invests in and/or manages some industry related and
non-industry related businesses.

 

B.                                    The parties hereto desire that this
Agreement shall state any and all understandings and agreement(s) between them
(written and verbal, formal and informal) that precede the date of this
Agreement and Effective Date and relate in any manner to the terms and
conditions of Employee’s employment, including any prior understandings and
agreements, which shall be superseded and replaced by this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      Duties.

 

1.1.                            Duties Upon Employment.  Upon the terms and
subject to the other provisions of this Agreement, Employee will be, as of the
Effective Date and continuing thereafter, to be employed by SBG as its Chief
Financial Officer.  In such capacity, Employee will:

 

(a)                                 report to the Board of Directors of SBG (the
“SBG Board”), the Chief Executive Officer of SBG (the “SBG CEO”), and David B.
Amy (the “SBG EVP”);

 

(b)                                 have such responsibilities and perform such
duties as are customarily assigned to a chief financial officer of a public
company of comparable size and as may from time to time be established and
assigned by the SBG Board or the SBG CEO or the SBG EVP.

 

1.2.                            Full-Time Employment.  Employee agrees to devote
Employee’s full working time, attention, and best efforts exclusively to the
business of SBG and its direct and indirect subsidiaries; provided, however, so
long as such activities, either individually or in the aggregate, do materially
interfere with the performance of Employee’s duties hereunder, Employee shall be
permitted to devote some of his time and attention to: (i) service on the board
of his previously existing family owned and controlled business in Canada;
(ii) his previously existing owned and operated dental business in Arizona;
(iii) such public and private company boards of directors of companies that are
not competitive with the business of SBG and its direct and indirect
subsidiaries as disclosed by the Employee and pre-approved in writing by the SBG
CEO and the SBG EVP (said approvals not to be unreasonably withheld, delayed,
conditioned, or denied), and (iv) certain

 

1

--------------------------------------------------------------------------------


 

designated charitable, community, and industry organizations as shall be
pre-approved by the SBG CEO or the SBG EVP (said approvals not to be
unreasonably withheld, delayed, conditioned, or denied).

 

1.3.                            Location.  During the Employment Term,
Employee’s services under this Agreement shall be performed principally in the
Baltimore, Maryland Metropolitan Area, or such other location(s) as may from
time to time be designated by the appropriate official at SBG.  The parties
acknowledge and agree that the nature of Employee’s duties hereunder shall, in
any event, require reasonable travel from time to time consistent with travel
obligations inherent with the title, duties, and responsibilities of the
Employee or as may be from time to time reasonably directed by the SBG Board or
the SBG CEO or the SBG EVP.

 

2.                                      Term.

 

2.1.                            Term.  The term of Employee’s employment under
this Agreement (the “Employment Term”) shall begin on the Effective Date and
continue until employment is terminated in accordance with Section 4 of this
Agreement.

 

2.2.                            At Will Employment.  Notwithstanding anything
else in this Agreement to the contrary, including, without limitation, the
provisions of Section 2.1, Section 3, or Section 4 of this Agreement, the
employment of Employee is not for a specified period of time, and SBG or
Employee may terminate the employment of Employee with or without Cause (as
defined in Section 4.1(c) of this Agreement) at any time for any reason.  As of
the date of this Agreement, there is not, nor will there be on the Effective
Date or at any time in the future, unless by a writing signed by all of the
parties to this Agreement, any express or implied agreement as to the continued
employment of Employee.

 

3.                                      Compensation and Benefits.

 

3.1.                            Compensation.              Subject to the terms
of this Agreement, SBG shall compensate Employee in the form of salary and bonus
compensation.  The Employee’s initial annual salary is Seven Hundred Fifty
Thousand Dollars and No Cents ($750,000.00) (the “Base Salary”), which shall be
paid to Employee consistent with Company’s policies in effect from time to
time.  During each calendar year, any increases to the Base Salary shall be
determined by the Compensation Committee of SBG (the “Compensation Committee”). 
In addition, Employee shall have the right to earn an annual discretionary
performance bonus (the “Performance Bonus”) as determined by the Compensation
Committee in its absolute and complete discretion.  The amount, terms, and
payment of any such Performance Bonus will be based (in whole and/or in part)
upon a recommendation for same received from management of SBG to the
Compensation Committee.  Any such Performance Bonus shall be determined and
payable after the Compensation Committee has had the opportunity to review any
information that it determines is necessary, appropriate, or relevant for or to
such determination.  Any changes (increases or decreases) to the Base Salary
and/or Performance Bonus may be made in any manner determined by the
Compensation Committee in its sole and compete discretion without altering any
other terms of this Agreement.  Any deferred portion of Employee’s total
compensation will be controlled by the terms of this Agreement, as may be
amended from time

 

2

--------------------------------------------------------------------------------


 

to time only by subsequent written agreement(s) that are executed in accordance
with this Agreement and in particular Sections 11.8 and 11.14 hereof.

 

3.2.                            Vacation.  During each calendar year during the
Employment Term, Employee shall be entitled to paid vacation leave in an amount
equal to one (1) week plus the amount otherwise determined in accordance with
such policies in effect from time to time at SBG.

 

3.3.                            Health Insurance and Other
Benefits.                                      During the Employment Term,
Employee shall be eligible to participate in health insurance programs that may
from time to time be provided by SBG for its employees generally, and Employee
shall be eligible to participate in such other employee benefits plans that may
from time to time be provided by SBG to its employees generally.

 

3.4.                            Tax Issues.  To the extent taxable to Employee,
Employee will be responsible for accounting for and payments of taxes on the
benefits provided to Employee, and Employee will keep such records regarding
uses of these benefits as SBG reasonably requires and will furnish SBG all such
information as may be reasonably requested by it with respect to such benefits.

 

3.5.                            Expenses.  SBG will pay or reimburse Employee
(i) all moving expenses incurred by the Employee in moving himself and his
spouse and minor children (as applicable) to the Baltimore, Maryland
Metropolitan Area in accordance with Sinclair’s policies with regard thereto in
effect from time to time, and (ii) the reasonable pre-approved interim lodging
expenses of the Employee and his spouse and minor children pending any final
move to the Baltimore, Maryland Metropolitan Area.  For the avoidance of doubt,
such policies shall, until the first to occur of (a) Employee’s family
permanently relocating to the Baltimore area and (b) one hundred fifty (150)
days from the Effective Date, entitle Employee to be reimbursed for the cost of
round-trip airfare for one (1) trip per month (not to exceed five (5) trips in
the aggregate) by Employee’s spouse and children between Baltimore and Los
Angeles, which shall all be reimbursed in accordance with the procedures
applicable to business travel.  SBG shall also reimburse Employee for reasonable
travel expenses that are reasonably necessary or appropriate for a business
purpose.  Any question as to whether any such travel expense is subject to
reimbursement shall be determined by the SBG CEO, SBG EVP, and /or the SBG
Board, as the case may be.  Employee shall also be reimbursed for all other
reasonable business expenses incurred by Employee during the Employment Term on
behalf of SBG in accordance with corporate policies established from time to
time by SBG.  Without limiting the generality of the foregoing, any expense
reimbursement pursuant to this Section 3.5 shall be subject to Employee
supplying to SBG itemized accounts or receipts in accordance with SBG’s
procedures and policies with respect to reimbursement of expenses in effect from
time to time.

 

4.                                      Employment Termination.

 

4.1.                            Termination Events.

 

(a)                                 The Employment Term will end, and the
parties will not have any rights or obligations under this Agreement (except for
the rights and obligations under those

 

3

--------------------------------------------------------------------------------


 

Sections of this Agreement that are continuing and will survive the end of the
Employment Term, as specified in Section 11.10 of this Agreement) on the
earliest to occur of the following events (each a “Termination Date”):

 

(1)                                 the death of Employee;

 

(2)                                 the termination of Employment as a result of
Employee’s Disability (as defined in Section 4.1(b) of this Agreement) of
Employee;

 

(3)                                 the termination of Employee’s employment by
Employee without Good Reason (as defined in Section 4.1(d) of this Agreement);

 

(4)                                 the termination of Employee’s employment by
SBG for Cause (as defined in Section 4.1(c) of this Agreement);

 

(5)                                 the termination of Employee’s employment by
SBG without Cause; or

 

(6)                                 the termination of Employee’s employment by
Employee for Good Reason (as defined in Section 4.1(d) of this Agreement) within
three (3) months of the inception of the event giving rise to the Good Reason;
provided, however, the Employee has first given the Employer written notice of
the Good Reason within ten (10) business days of its occurrence and thirty (30)
days following such notice to correct it.

 

(b)                                 Except as is provided in the last sentence
of this Section 4.1(b), for the purposes of this Agreement, “Disability” means
Employee’s inability, whether mental or physical, to perform the normal duties
of Employee’s position for ninety (90) days (which need not be consecutive)
during any twelve (12) consecutive month period, and the effective date of such
Disability shall be the day next following such ninetieth (90th) day.  If SBG
and Employee are unable to agree as to whether Employee is disabled, the
question will be decided by a physician to be paid by SBG and designated by SBG,
subject to the approval of Employee (which approval may not be unreasonably
withheld) whose determination will be final and binding on the parties. 
Notwithstanding anything in this Section 4.1(b) or in this Agreement to the
contrary, to the extent necessary to prevent a violation of section 409A of the
Internal Revenue Code (and any guidance issued thereunder), “Disability” means a
medically determinable physical or mental impairment which qualifies Employee
for total disability benefits under the Social Security Act and/or which, in the
opinion of the SBG (based upon such evidence as it deems satisfactory): (i) can
be expected to result in death or to last at least twelve (12) months, and
(ii) will prevent Employee from performing any substantial gainful activity.

 

(c)                                  For the purposes of this Agreement, “Cause”
means any of the following:  (i) the wrongful appropriation for Employee’s own
use or benefit of property or money entrusted to Employee by SBG or its direct
or indirect subsidiaries, (ii) the conviction or granting of a Probation Before
Judgment (or similar such finding or determination if not by a Maryland court)
of a felony involving moral turpitude, deceit, or fraud, (iii) Employee’s
continued willful disregard of Employee’s duties and responsibilities hereunder
after written

 

4

--------------------------------------------------------------------------------


 

notice of such disregard and the reasonable opportunity to correct such
disregard, (iv) Employee’s continued violation of SBG policy after written
notice of such violations (such policy may include policies as to drug or
alcohol abuse) and the reasonable opportunity to cure such violations, (v) any
willful misconduct or gross negligence by Employee in the performance of his
material duties and responsibilities under this Agreement; or (vi) the continued
insubordination of Employee and/or Employee’s repeated failure to follow the
reasonable directives of the SBG/STG CEO or the SBG Board after written notice
of such insubordination or the failure to follow such reasonable directives. 
Upon a termination for Cause, all of Employee’s duties as described in Section 1
of this Agreement shall terminate and the Employee’s employment under this
Agreement shall cease.

 

(d)                                 For purposes of this Agreement, “Good
Reason” means any of the following: (i) a more than five percent (5.0%) 
reduction in Employee’s Base Salary (other than a reduction consistent with a
company-wide reduction in pay affecting substantially all executive employees of
SBG and its subsidiaries); (ii) the relocation of Employee’s principal place of
employment more than fifty (50) miles from Baltimore, Maryland Metropolitan
Area; (iii) a reduction in the material duties of Employee or a material change
in Employee’s working conditions; or (iv) if Employee is no longer SBG’s Chief
Financial Officer or no longer reports to the SBG CEO and SBG Board.

 

4.2.                            Termination Payments.

 

(a)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(1) (i.e., upon his death), SBG shall pay to the
person or persons designated by Employee pursuant to Section 11.19 (or, if no
such written designation has been made, Employee’s estate), all of the
following:

 

1.                                      within thirty (30) days after the
Termination Date, the pro rata portion of the Base Salary with respect to the
then current year that would have been payable to Employee under Section 3.1 had
the Employment Term ended on the last day of the month in which the Termination
Date occurs; and

 

2.                                      a separation payment equal to one
(1) month’s Base Salary in effect at the time of termination (not including
bonuses) for each full year of his continuous employment with SBG (the
“Separation Payment”).

 

(b)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(2) of this Agreement (i.e., upon his Disability), SBG
shall pay all of the following:

 

1.                                      within thirty (30) days after the
Termination Date, the pro rata portion of the Base Salary with respect to the
then current year that would have been payable to Employee under Section 3.1 had
the Employment Term ended on the last day of the month in which the Termination
Date occurs;

 

2.                                      within thirty (30) days after the
Termination Date, a payment in respect of unutilized vacation time that has
accrued through the Termination Date (determined in

 

5

--------------------------------------------------------------------------------


 

accordance with corporate policies established by Sinclair and consistent with
Section 3 of this Agreement); and

 

3.                                      the Separation Payment.

 

(c)                                  If Employee’s employment is terminated
pursuant to Section 4.1(a)(3) of this Agreement (i.e., by Employee without Good
Reason), SBG shall pay to the Employee within thirty (30) days after the
Termination Date, the pro rata portion of the Base Salary due Employee up to and
including the Termination Date, along with a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by Sinclair and consistent with
Section 3 of this Agreement).

 

(d)                                 If Employee’s employment is terminated
pursuant to Section 4.1(a)(4) of this Agreement (i.e., by SBG for Cause), SBG
shall pay to Employee within thirty (30) days after the Termination Date, the
pro rata portion of the Base Salary due Employee up to and including the
Termination Date, along with a payment in respect of unutilized vacation time
that has accrued through the Termination Date (determined in accordance with
corporate policies established by Sinclair and consistent with Section 3 of this
Agreement).

 

(e)                                  If Employee’s employment is terminated
pursuant to Section 4.1(a)(5) of this Agreement (i.e., by SBG without Cause) or
pursuant to Section 4.1(a)(6) of this Agreement (i.e., by Employee for Good
Reason), SBG shall pay Employee all of the following:

 

1.                                      within thirty (30) days after the
Termination Date, the pro rata portion of the Base Salary with respect to the
then current year that would have been payable to Employee under Section 3.1 of
this Agreement had the Employment Term ended on the last day of the month in
which the Termination Date occurs;

 

2.                                      within thirty (30) days after the
Termination Date, a payment in respect of unutilized vacation time that has
accrued through the Termination Date (determined in accordance with corporate
policies established by Sinclair and consistent with Section 3 of this
Agreement); and

 

3.                                      if the Employee is terminated before
December 31, 2015, within thirty (30) days after the Termination Date, a payment
equal to the sum of:

 

(i)                                     two (2) times the sum of:

 

(A)                               Employee’s annual Base Salary (in effect at
the Termination Date or, if higher at any time within the ninety (90) days
preceding such Termination Date, such higher Base Salary); and

 

(B)                               an amount equal to the Performance Bonus
payable to Employee for his 2014 services, or if the Termination Date occurs
before the determination of Employee’s eligibility for any 2014 Performance
Bonus, an amount equal to 50% of his annual Base Salary); and

 

6

--------------------------------------------------------------------------------


 

(C)                               an amount equal to: (1) for any termination
before December 31, 2014, the Effective Date value of the Section 8.1 Option,
which would have been granted on December 31, 2014, (calculated in accordance
with the methodologies customarily applied by SBG in the evaluation of such
Section 8.1 Option grant reportable in SBG’s annual proxy statement) had such
Section 8.1 Option grant been made as of the Effective Date instead of
December 31, 2014; or (2) for any termination after December 31, 2014, but
before December 31, 2015, the December 31,2014 grant date value of the
Section 8.1 Option grants (calculated in accordance with the methodologies
applied by SBG in the evaluation of such a Section 8.1 Options and as reported
in SBG’s 2014 annual proxy statement).

 

4.                                      if the Employee is terminated after
December 31, 2015, within thirty (30) days after the Termination Date, a payment
equal to the sum of

 

(i)                                     one (1) times the sum of:

 

(A)                               Employee’s annual Base Salary (as in effect at
the Termination Date or, if higher at any time within the ninety (90) days
preceding such Termination Date, such higher Base Salary) and

 

(B)                               the average of any Performance Bonus(es) paid
to Employee for the two (2) calendar years immediately preceding the Termination
Date (or, if the Termination Date occurs on or after the determination of the
2014 Performance Bonus payable to Employee, but prior to the determination and
payment of the Performance Bonus in respect of 2015, an amount equal to the
Performance Bonus payable to Employee for his 2014 services, and

 

(ii)                                  the amount equal to the grant date value
(calculated in accordance with the methodologies customarily applied by SBG in
the evaluation of such Section 8.1 Options and reported in SBG’s annual proxy
statement) applicable to the Section 8.1 Option grants last preceding the
Termination Date, provided such Section 8.1 Options granted last preceding the
Termination Date are exercisable on the Termination Date.

 

5.                                      Confidentiality and Non-Competition.

 

5.1.                            Confidential Information.

 

(a)                                 During Employee’s employment hereunder (and
at all times thereafter), Employee shall:

 

(1)                                 keep all “Confidential Information” (as
defined in Section 5.1(b) of this Agreement) in trust for the use and benefit of
SBG, STG, their direct and indirect subsidiaries, and all broadcast stations
owned, operated, or programmed directly or indirectly by SBG, STG, or their
direct or indirect subsidiaries (collectively, the “SBG Entities”);

 

7

--------------------------------------------------------------------------------


 

(2)                                 not, except as (i) required by Employee’s
duties under this Agreement, (ii) authorized by the SBG CEO, the SBG EVP, and/or
the SBG Board, or (iii) required by law or any order, rule, or regulation of any
court or governmental agency (but only after notice to SBG of such requirement),
at any time during or after the termination of Employee’s employment with SBG,
directly or indirectly, use, publish, disseminate, distribute, or otherwise
disclose any Confidential Information;

 

(3)                                 take all reasonable steps necessary, or
reasonably requested by any of the SBG Entities, to ensure that all Confidential
Information is kept confidential for the use and benefit of the SBG Entities;
and

 

(4)                                 upon termination of Employee’s employment or
at any other time any of the SBG Entities in writing so request, promptly
deliver to such SBG Entity all materials constituting Confidential Information
relating to such SBG Entity (including all copies) that are in Employee’s
possession or under Employee’s control.  If requested by any of the SBG Entities
to return any Confidential Information, Employee will not make or retain any
copy of or extract from such materials.

 

(b)                                 For purposes of this Section 5.1,
Confidential Information means any proprietary or confidential information of or
relating to any of the SBG Entities that is not generally available to the
public.  Confidential Information includes all information developed by or for
any of the SBG Entities (by the Employee or otherwise) concerning marketing used
by any of the SBG Entities, suppliers, or customers (including advertisers) with
which any of the SBG Entities has dealt prior to the Termination Date, plans for
development of new services and expansion into new areas or markets, internal
operations, financial information, operations, budgets, and any trade secrets or
proprietary information of any type owned by any of the SBG Entities, together
with all written, graphic, other materials relating to all or any of the same,
and any trade secrets as defined in the Maryland Uniform Trade Secrets Act, as
amended from time to time.

 

5.2.                            Non-Competition/Non-Hire/Non-Solicitation.

 

(a)                                 If Employee’s employment is terminated
(i) pursuant to Section 4.1(a)(3) of this Agreement (i.e., by Employee without
Good Reason) or (ii) pursuant to Section 4.1(a)(4) of this Agreement (i.e., for
Cause), Employee shall not, for a period of twelve (12) months after
termination, directly or indirectly, participate in any activity or business
involved in the ownership or operation of any television broadcast station, any
cable television channel, or similar enterprise within any Designated Market
Area (as defined in Section 5.2 (f) of this Agreement) in which any of the SBG
Entities owns, operates, programs, or supplies substantially all of the program
services to a broadcast station immediately prior to such termination.  As used
herein, “participate” means lending one’s name to, acting as a consultant or
adviser for, being employed by, or acquiring any direct or indirect interest in
any business or enterprise, whether as a stockholder, partner, officer,
director, employee, consultant, or otherwise.

 

(b)                                 While employed by SBG or any of the SBG
Entities, and for twelve (12) months thereafter (regardless of the reason why
Employee’s employment is terminated), Employee will not directly or indirectly:

 

8

--------------------------------------------------------------------------------


 

(1)                                 hire, attempt to hire, or to assist any
other person or entity in hiring or attempting to hire any employee of any of
the SBG Entities or any person who was an employee of any of the SBG Entities
within the prior twelve (12) months period; or

 

(2)                                 solicit, in competition with any of the SBG
Entities, the business of any customer of any of the SBG Entities or any entity
whose business any of the SBG Entities solicited during the twelve (12) months
period prior to Employee’s termination.

 

provided, however, that the foregoing provision of this Section 5.2(b) shall not
restrict (i) any general solicitation for employment that is not specifically
directed at employees of SBG or any of its affiliates or (ii) any solicitation
of any person referred by a third-party search agency through a general search
not targeted at employees of SBG or any of its affiliates.

 

(c)                                  Notwithstanding anything else contained in
this Section 5.2, (i) Employee may at any time own, for investment purposes
only, up to five percent (5%) of the stock of any publicly-held corporation
whose stock is either listed on a national stock exchange or on the NASDAQ
National Market System if Employee is not otherwise affiliated with such
corporation, and (ii) after the Employment Term only, Employee shall not be
prohibited from participating with any entity whose earnings before interest,
taxes, depreciation, and amortization (“EBITDA”) from the sale, utilization, or
development of digital television spectrum, when combined with the earnings
derived from the operation of television stations, is twenty-five percent (25%)
or less of such entity’s total EBITDA; provided, however, Employee’s
participation with such entity shall not directly or indirectly be with (A) any
television division, affiliate, or subsidiary of any such entity or (B) any
other division, subsidiary, or affiliate of any such entity involved in the
sale, utilization, or development of the digital television spectrum owned or
controlled by such entity.

 

(d)                                 In the event that (i) SBG places all or
substantially all of its television broadcast stations up for sale within twelve
(12) months after termination of Employee’s employment hereunder, or
(ii) Employee’s employment is terminated in connection with the disposition of
all or substantially all of such television broadcast stations (whether by sale
of assets, equity, or otherwise), Employee agrees to be bound by, and to execute
such additional instruments as may be necessary or desirable to evidence
Employee’s agreement to be bound by, the terms and conditions of any
non-competition provisions contained in the purchase and sale agreement for such
stations, without receiving any consideration therefore beyond that expressed in
this Agreement.  Notwithstanding the foregoing, in no event shall Employee be
bound by, or obligated to enter into, any non-competition provisions referred to
in this Section 5.2  that extend beyond twelve (12) months from the date of
termination of Employee’s employment hereunder or whose scope extends the scope
of the non-competition provisions set forth in Section 5.2(a) of this Agreement.

 

(e)                                  The twelve (12) month time period referred
to in this Section 5.2 of this Agreement shall be tolled on a day-for-day basis
for each day during which Employee participates in any activity in violation of
Section 5.2 of this Agreement so that Employee shall be restricted from engaging
in the conduct referred to in Section 5.2 of this Agreement for a full twelve
(12) months.

 

9

--------------------------------------------------------------------------------


 

(f)                                   For purposes of this Section 5.2,
Designated Market Area shall mean the designated market area (“DMA”) as defined
by The A.C. Nielsen Company (or such other similar term as is used from time to
time in the television broadcast community).

 

5.3                               Non-Disparagement.  Each party agrees and
covenants that they will not at any time make, publish or communicate to any
person or entity or in any public forum any defamatory or disparaging remarks,
comments or statements concerning the other party (and in the case of SBG, any
SBG Entity or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties).  This does not, in any way, restrict or impede a party hereto from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Each party shall promptly provide written notice of any
such order to the other party.

 

5.4.                            Acknowledgment.  Employee acknowledges and
agrees that this Agreement (including, without limitation, the provisions of
Sections 5 and 6 of this Agreement) is a condition of Employee being employed by
SBG, Employee having access to Confidential Information, being eligible to
receive the items referred to in Section 3 of this Agreement, Employee’s
advancement at SBG/STG, and Employee being eligible to receive other special
benefits at SBG/STG; and further, that this Agreement is entered into, and is
reasonably necessary, to protect the SBG Entities’ investment in Employee’s
training and development, and to protect the goodwill, trade secrets, business
practices, and other business interests of the SBG Entities.

 

6.                                      Remedies.

 

6.1.                            Injunctive Relief.  The covenants and
obligations contained in Section 5 of this Agreement relate to matters which are
of a special, unique, and extraordinary character, and a violation of any of the
terms of such Section will cause irreparable injury to the SBG Entities, the
amount of which will be impossible to estimate or determine and which cannot be
adequately compensated.  Therefore, SBG Entities will be entitled to an
injunction, a restraining order, or other equitable relief from any court of
competent jurisdiction (subject to such terms and conditions that the court
determines appropriate) restraining any violation or threatened violation of any
of such terms by Employee and such other persons as the court orders.  The
parties acknowledge and agree that judicial action, rather than arbitration, is
appropriate with respect to the enforcement of the provisions of Section 5 of
this Agreement.  The forum for any litigation hereunder shall be the Circuit
Court of Baltimore County or the United States District Court (Northern
Division) sitting in Baltimore, Maryland.

 

6.2.                            Cumulative Rights and Remedies. Rights and
remedies provided by Section 5 of this Agreement are cumulative and are in
addition to any other rights and remedies any of the SBG Entities may have at
law or equity.

 

7.                                      Absence of Restrictions.         
Employee warrants and represents that Employee is not a party to or bound by any
agreement, contract, or understanding, whether of employment or

 

10

--------------------------------------------------------------------------------


 

otherwise, with any third person or entity which would in any way restrict or
prohibit Employee from undertaking or performing employment with SBG in
accordance with the terms and conditions of this Agreement.

 

8.                                      Stock Options.

 

8.1                               Grant.  Provided that Employee’s employment
has not terminated as of the date of any anticipated option grant under this
Section 8.1, SBG shall grant to Employee an option to purchase one hundred
Twenty-five thousand (125,000) shares of SBG Class A Common Stock (the “Shares”)
par value $.01 per share, each year for eight consecutive years (the
“Section 8.1 Options”), with the first grant of any Section 8.1 Options being
made on December 31, 2014 and each successive grant of Section 8.1 Options being
made on the next and succeeding anniversary dates of the first grant, with the
last grant of Section 8.1 Options being on December 31, 2021.

 

8.2                               Terms.  Each Section 8.1 Option shall be
granted pursuant to the terms of a written award agreement between SBG and
Employee, which award agreement shall be issued pursuant to the SBG 1996 Long
Term Incentive Plan, as Amended (a copy of which is attached to this Agreement
as Exhibit B) or any successor plan thereto (either such plan, “LTIP”).  Each
such option:

 

(i)                                     shall be immediately exercisable in
full;

 

(ii)                                  shall be exercisable until the earlier to
occur of

 

(a) the expiration of a period of ten (10) years from the date on which such
option was granted, or

 

(b) the time at which (x) the sum of the fair market values of all of the whole
Shares acquired by the Employee as a result of the exercise of any Section 8.1
Options, in each case determined as of the date of such Shares were acquired by
exercise of a Section 8.1 Option, minus (y) the aggregate exercise prices
payable in respect of the Shares described in subclause (x) shall first equal
Twenty Million Dollars ($20,000,000);

 

(iii)                               shall have an option exercise price equal to
the fair market value of the SBG Class A Common Stock on the date such
Section 8.1 Option is granted, and

 

(iv)                              may contain other terms and conditions which
are not inconsistent with the provisions of this Section 8.1 or the LTIP;
provided that such additional terms shall not impair, diminish or limit in any
way the rights of Employee from those contemplated by this Section 8.1 or impose
any conditions on the exercise of, or Employee’s right to receive and retain the
value provided by, any such Section 8.1 Option.

 

11

--------------------------------------------------------------------------------


 

9.                                      Proprietary Rights.

 

9.1.                            Work Product.  Employee acknowledges and agrees
that all writings, works of authorship, technology, inventions, discoveries,
ideas and other work product of any nature whatsoever, that are created,
prepared, produced, authored, edited, amended, conceived or reduced to practice
by Employee individually or jointly with others during the period of his
employment by SBG and relating in any way to the business or contemplated
business, research or development of the SBG or any SBG Entity (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, the “Work Product”), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
mask works, patents and other intellectual property rights therein arising in
any jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
the “Intellectual Property Rights”), shall be the sole and exclusive property of
SBG.  For purposes of this Agreement, Work Product includes, but is not limited
to, SBG group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, designs,
styles, models, audiovisual programs, inventions, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
marketing information, advertising information, and sales information.

 

9.2.                            Work Made for Hire; Assignment.  Employee
acknowledges that, by reason of being employed by SBG at the relevant times, to
the extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is “work made for hire” as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by SBG.  To the extent that the foregoing does
not apply, Employee hereby irrevocably assigns to SBG, for no additional
consideration, Employee’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  Nothing contained in this Agreement shall be construed to
reduce or limit SBG’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that SBG would
have had in the absence of this Agreement.

 

9.3                               Further Assurances; Power of Attorney.  During
and after his employment, Employee agrees to reasonably cooperate with SBG to
(a) apply for, obtain, perfect and transfer to the SBG the Work Product as well
as an Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to SBG any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be

 

12

--------------------------------------------------------------------------------


 

requested by SBG.  Employee hereby irrevocably grants SBG power of attorney to
execute and deliver any such documents on Employee’s behalf in his name and to
do all other lawfully permitted acts to transfer the Work Product to SBG and
further the transfer, issuance, prosecution and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if Employee does
not promptly cooperate with SBG’s request (without limiting the rights SBG shall
have in such circumstances by operation of law).  The power of attorney is
coupled with an interest and shall not be affected by Employee’s subsequent
incapacity.

 

9.4.                            No License.  Employee understands that this
Agreement does not, and shall not be construed to, grant Employee any license or
right of any nature with respect to any Work Product or Intellectual Property
Rights or any Confidential Information, materials, software or other tools made
available to him by SBG.

 

10.                               Security.  Employee agrees and covenants
(a) to comply with all SBG security policies and procedures as in force from
time to time including without limitation those regarding computer equipment,
telephone systems, voicemail systems, facilities access, monitoring, key cards,
access codes, SBG intranet internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords, and any and all other
SBG resources and communication technologies (collectively, the “Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the SBG;
and (iii) not to access or use any Facilities and Information Technology
Resources in any manner after the termination of Employee’s employment by the
SBG, whether termination is voluntary or involuntary.  Employee agrees to notify
SBG promptly in the event he learns of any violation of the foregoing by others,
or of any other misappropriation or unauthorized access, use, reproduction, or
tampering with any Facilities and Information Technology Access Resources or
other SBG Entity property or materials by others.

 

11.                               Miscellaneous.

 

11.1.                     Attorneys’ Fees.  In any action, litigation, or
proceeding (collectively, “Action”) between the parties arising out of or in
relation to this Agreement, the prevailing party in the Action will be awarded,
in addition to any damages, injunctions, or other relief, and without regard to
whether such Action is prosecuted to final appeal, such party’s costs and
expenses, including reasonable attorneys’ fees.  Subject to SBG’s receipt of an
itemized statement of account from the attorney for the Employee, SBG shall pay
Employee’s attorney directly or, if such attorney has already been paid by the
Employee, shall reimburse Employee for Employee’s attorney’s fees incurred in
the negotiation of this Agreement, up to a maximum of Twenty Thousand Dollars
and no cents ($20,000.00).

 

11.2.                     Headings.  The descriptive headings of the Sections of
this Agreement are inserted for convenience only, and do not constitute a part
of this Agreement.

 

13

--------------------------------------------------------------------------------


 

11.3.                     Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given upon (a) oral or written
confirmation of a receipt of a facsimile transmission, (b) confirmed delivery of
a standard overnight courier or when delivered by hand, or (c) the expiration of
five (5) business days after the date mailed, postage prepaid, to the parties at
the following addresses:

 

If to SBG to:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

Attn:

Chief Executive Officer

 

 

With a copy to:

Steven A. Thomas, Esquire

 

Thomas & Libowitz, P.A.

 

100 Light Street, Suite 1100

 

Baltimore, Maryland 21202

 

 

If to Employee to:

Employee’s address as listed

 

from time to time, in the

 

personnel records of

 

SBG (or any affiliate thereof)

 

 

With a copy to:

Lawrence K. Cagney, Esquire

 

Debevoise & Plimpton, LLP

 

919 Third Avenue

 

New York, New York 10022

 

or to such other address as will be furnished in writing by any party.  Any such
notice or communication will be deemed to have been given as of the date so
mailed.

 

11.4.                     Assignment.  SBG may not assign, transfer, or delegate
SBG’s rights or obligations under this Agreement and any attempt to do so is
void; provided, SBG may assign this Agreement to any subsidiary of SBG, any
parent of SBG; provided such assignment shall not relieve SBG of its obligations
hereunder, and Employee hereby consents and agrees to be bound by any such
assignment by SBG.  Employee may not assign, transfer, or delegate Employee’s
rights or obligations under this Agreement and any attempt to do so is void. 
This Agreement is binding on and inures to the benefit of the parties, their
successors and assigns, and the executors, administrators, and other legal
representatives of Employee.  No other third parties, other than SBG Entities,
shall have, or are intended to have, any rights under this Agreement.

 

11.5.                     Counterparts.  This Agreement may be signed in one or
more counterparts.

 

11.6.                     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT MIGHT BE
APPLICABLE UNDER PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL

 

14

--------------------------------------------------------------------------------


 

MATTERS (INCLUDING VALIDITY, CONSTRUCTION, EFFECT, AND PERFORMANCE.)

 

11.7.                     Severability.  If the scope of any provision contained
in this Agreement is too broad to permit enforcement of such provision to its
full extent, then such provision shall be enforced to the maximum extent
permitted by law, and Employee hereby consents that such scope may be reformed
or modified accordingly and enforced as reformed or modified in any proceeding
brought to enforce such provision.  Subject to the immediately preceding
sentence, whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision, to the extent of such prohibition or
invalidity, shall not be deemed to be a part of this Agreement, and shall not
invalidate the remainder of such provision or the remaining provisions of this
Agreement.

 

11.8.                     Entire Agreement.  This Agreement constitutes the
entire agreement of Employee and SBG regarding Employee’s employment by SBG. 
This Agreement amends, supersedes, and replaces all prior agreements and
understandings, written or verbal, formal or informal, among the parties with
respect to the employment of Employee by SBG, including the subject matter of
this Agreement.  This Agreement may not be amended or modified except by
agreement in writing, signed by the party against whom enforcement of any
waiver, amendment, modification, or discharge is sought.  Notwithstanding
anything herein to the contrary, this Agreement is not intended to supersede,
amend, replace or in any way effect any Restricted Stock Award Agreement between
SBG and Employee, all of which agreements shall remain in full force and effect
without modification thereto.

 

11.9.                     Interpretation.                This Agreement is being
entered into among competent and experienced businessmen (who have had an
opportunity to consult with counsel), and any ambiguous language in this
Agreement will not necessarily be construed against any particular party as the
drafter of such language.

 

11.10.              Continuing Obligations.  The provisions contained in the
following Sections of this Agreement will continue and survive the termination
of this Agreement: Sections 4.1, 4.2, 5, 6, 8 and 9.

 

11.11.              Taxes.  SBG may withhold from any payments under this
Agreement all applicable federal, state, city, or other taxes required by
applicable law to be so withheld.

 

11.12.              Waiver of Jury Trial.  SBG AND EMPLOYEE DO HEREBY JOINTLY
AND SEVERALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO WHICH BOTH ARE PARTIES ARISING OUT OF, OR IN ANY MANNER PERTAINING TO, THIS
AGREEMENT.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
THE RIGHT TO TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS.  THIS WAIVER IS KNOWINGLY, VOLUNTARILY, AND WILLINGLY MADE BY
EMPLOYEE AND SBG, AND EACH REPRESENTS AND WARRANTS TO THE OTHER THAT NO
REPRESENTATIONS OF FACTS OR

 

15

--------------------------------------------------------------------------------


 

OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS WAIVER OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. STILL FURTHER, EMPLOYEE AND SBG EACH REPRESENTS TO
THE OTHER THAT EACH HAS BEEN REPRESENTED BY COUNSEL SELECTED BY SUCH PARTY TO
REVIEW OR PREPARE THIS AGREEMENT OR, IF NOT REPRESENTED, THAT SUCH PARTY HAS
BEEN ADVISED, AND HAS HAD THE OPPORTUNITY, TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL TO REVIEW THIS AGREEMENT PRIOR TO SIGNING THIS AGREEMENT.

 

11.13.              Exclusion from ERISA and Retirement and Fringe Benefit
Computation.  Employee and SBG do hereby jointly and severally acknowledge and
agree that this Agreement shall not be regarded as an “employee benefit plan”
under 29 U.S.C. § 1002(3); provided, however, that if this Agreement is ever
regarded as an “employee benefit plan” under 29 U.S.C. § 1002(3), Employee and
SBG acknowledge and agree that this Agreement shall be regarded as a plan which
is unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
under 29 U.S.C. § 1051(2).  Unless specifically provided otherwise pursuant to a
separate plan or agreement, any payment of the Special Incentive Bonus under
this Agreement shall not be taken into account as “wages,” “salary” or
“compensation” in determining eligibility or benefits under (i) any pension,
retirement, profit sharing or other qualified or nonqualified plan of deferred
compensation, (ii) any employee welfare or fringe benefit plan, including, but
not limited to, group life insurance and disability, or (iii) any form of
extraordinary pay, including, but not limited to, bonuses, sick pay, and
vacation pay.

 

11.14.              Section 409A Compliance.  This Agreement may not be amended
in any way that results in a violation of section 409A of the Internal Revenue
Code or any regulatory or other guidance issued by the Internal Revenue Service
thereunder.  In particular, except to the extent permitted by regulatory or
other guidance issued by the Internal Revenue Service under section
409A(a)(3) of the Internal Revenue Code, no amendment of this Agreement shall in
any way (including a change in form of distribution) result in acceleration of
the timing or amount of any payment (or any portion thereof) of deferred
compensation that is due under this Agreement.  An amendment that permits
acceleration for any one or more of the reasons that constitute exceptions to
the prohibition on acceleration of payments, pursuant to Treas. Regs. §
1.409A-3(j) (as presently written or as hereafter amended, finalized, replaced
or supplemented), shall not be deemed to be in violation of this Section 9.14. 
Notwithstanding any provision of this Agreement to the contrary, if at the time
of any Earned Bonus Date, as defined in Section 8.1 of this Agreement, Employee
is regarded as a “specified employee” within the meaning of section
409A(a)(2)(B) of the Code and the regulations promulgated thereunder, he may not
receive any payment(s) of “deferred compensation” upon any “separation from
service” as determined by SBG in accordance with section 409A(a)(2)(A)(i) of the
Internal Revenue Code and the regulations promulgated thereunder, unless such
payment(s) are made on or after the date that is six months after the date of
such separation from service (or if earlier, the date of death of such specified
employee.)   Instead, any such payments to which such specified employee would
otherwise be entitled during the first six (6) months following such separation
from service shall be accumulated and paid on the first day of the seventh month
following the date of separation from service.

 

16

--------------------------------------------------------------------------------


 

11.15.              No Right to Employment.  Nothing herein contained is
intended to or shall be construed as conferring upon Employee any right to
continue in the employ of SBG.

 

11.16.              Enforcement.  The location of any arbitration regarding this
Agreement shall be Baltimore County, Maryland.  The forum for any litigation
involving this Agreement shall be the Circuit Court of Baltimore County or the
United States District Court (Northern Division) sitting in Baltimore,
Maryland.  In the event that either party institutes an action to enforce or
interpret any provision of this Agreement, the non-prevailing party shall pay to
the prevailing party all costs and expenses (including a reasonable sum for
attorneys’ fees and all expert witness fees) incurred by the prevailing party in
connection with any such action as determined by the finder of fact in such
proceeding.

 

11.17.              Independent Legal Counsel.  The undersigned understand and
acknowledge that this Agreement was prepared by counsel for SBG.  The
undersigned understand that Employee and SBG may be adverse to each other
regarding terms and conditions set forth in this Agreement.  The undersigned
acknowledge that counsel to SBG has not represented Employee in connection with
the preparation of this Agreement nor provided Employee with any legal or other
advice in connection with this Agreement and that Employee has been advised and
urged to seek independent professional legal, tax, and financial advice in
connection with deciding to enter into this Agreement.

 

11.18.              Arbitration and Extension of Time.  EXCEPT AS SPECIFICALLY
PROVIDED IN SECTION 6 OF THIS AGREEMENT, ANY DISPUTE OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE DETERMINED AND SETTLED BY ARBITRATION
IN BALTIMORE COUNTY, MARYLAND IN ACCORDANCE WITH THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT, AND THE FEDERAL ARBITRATION
ACT, 9 U.S.C. § 1 ET SEQ., AND JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE
EXPENSES OF THE ARBITRATION SHALL BE BORNE BY THE NON-PREVAILING PARTY TO THE
ARBITRATION, INCLUDING, BUT NOT LIMITED TO, THE COST OF EXPERTS, EVIDENCE, AND
LEGAL COUNSEL, AS DETERMINED BY THE ARBITRATOR(S) IN ANY SUCH PROCEEDING. 
WHENEVER ANY ACTION IS REQUIRED TO BE TAKEN UNDER THIS AGREEMENT WITHIN A
SPECIFIED PERIOD OF TIME AND THE TAKING OF SUCH ACTION IS MATERIALLY AFFECTED BY
A MATTER SUBMITTED TO ARBITRATION, SUCH PERIOD SHALL AUTOMATICALLY BE EXTENDED
BY THE NUMBER OF DAYS, PLUS TEN (10) THAT ARE TAKEN FOR THE DETERMINATION OF
THAT MATTER BY THE ARBITRATOR(S).  NOTWITHSTANDING THE FOREGOING, THE PARTIES
AGREE TO USE THEIR BEST REASONABLE EFFORTS TO MINIMIZE THE COSTS AND FREQUENCY
OF ARBITRATION HEREUNDER.

 

17

--------------------------------------------------------------------------------


 

11.19.              Payment to Beneficiaries and Beneficiary Designation.

 

(a)                                 In the event of Employee’s death at a time
when Employee is entitled to receive but has not yet received any cash payments
pursuant to this Agreement, any such remaining payments shall be paid to
Employee’s beneficiaries.

 

(b)                                 Simultaneously with the execution of this
Agreement, Employee shall designate one or more beneficiaries to receive the
cash payments referred to in Section 9.19(a) of this Agreement.  Such
beneficiary designation shall be set forth in Exhibit A attached hereto and made
a part hereof, and may be modified by Employee at any time, and from time to
time, by execution of a new Exhibit A.  Each designation of beneficiary will
revoke all prior designations by Employee.

 

(c)                                  If the primary beneficiaries named by
Employee die before Employee, and there are no living contingent beneficiaries
named by Employee, SBG shall direct distribution of the cash payments payable
pursuant to this Agreement to the legal representative of the estate of
Employee.

 

11.20.              Payments to Minors.  If any person to whom any cash payment
is due under this Agreement is a minor, or is reasonably found by SBG to be
incompetent by reason of physical or mental disability, SBG shall have the right
to cause such payments becoming due to such person to be made to another for his
benefit, without responsibility of SBG to see to the application of the payment
of any such payments, and such payment will constitute a complete discharge of
the liabilities of SBG with respect thereto.

 

11.21.                                      Publicity.  Employee hereby
irrevocably consents to customary uses and displays, by any SBG entity and its
agents, representatives and licensees (consistent with SBG’s use of similar
information of other executives of SBG), of Employee’s name, voice, likeness,
image, appearance and biographical information in, on or in connection with any
pictures, photographs, audio and video recordings, digital images, websites,
television programs and advertising, other advertising and publicity, sales and
marketing brochures, books, magazines, other publications, CDs, DVDs, tapes and
all other printed and electronic forms and media throughout the world, at any
time during the period of his employment by the SBG, for all legitimate
commercial and business purposes of SBG (“Permitted Uses”) without further
consent from or royalty, payment or other compensation to Employee. Employee
hereby forever waives and releases SBG and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by SBG,
arising directly or indirectly from SBG and its agents’, representatives’ and
licensees’ exercise of their rights in connection with any Permitted Uses.

 

[THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.]

 

[THE SIGNATURES OF THE PARTIES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

(on behalf of itself and any applicable Sinclair

 

 

Entities)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Christopher Ripley

 

19

--------------------------------------------------------------------------------


 

[BENEFICIARY DESIGNATION FORM APPEARS AS EXHIBIT “A”]

EXHIBIT A

 

EMPLOYMENT AGREEMENT

BETWEEN SINCLAIR BROADCAST GROUP, INC. AND THE UNDERSIGNED EMPLOYEE

 

DESIGNATION OF BENEFICIARY

 

By virtue of my right under the Agreement by and between Sinclair Broadcast
Group, Inc. and Christopher Ripley to designate the beneficiary(ies) of benefits
payable under the Agreement, and subject to any future exercise of said right by
me, I hereby direct that any and all such benefits shall be paid, in accordance
with the terms of the Agreement, to the person(s) named below who are living at
the time of my death, and, unless otherwise expressly indicated, in equal shares
among them if more than one such person shall be living at the time of my death:

 

PRIMARY BENEFICIARIES:

 

 

 

 

 

Name

 

Relationship

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Address

 

In the event that no primary beneficiary shall be living at the time of my
death, I hereby direct that any remaining payment(s) shall be made to those
person(s) named below who are living at the time of my death, and, unless
otherwise expressly indicated, in equal shares among them if more than one such
person shall be living at the time of my death:

 

CONTINGENT BENEFICIARIES:

 

 

 

 

 

Name

 

Relationship

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Address

 

i

--------------------------------------------------------------------------------


 

In the further event that none of the persons named above, either as primary or
contingent beneficiaries, shall be living at the time of my death, any remaining
payment(s) shall be made to my estate pursuant to the Agreement.

 

NOTE: If so specified in the above designations, “person” includes a trust or
corporation.

 

 

Christopher Ripley

 

 

 

 

 

 

 

 

Witness

 

(Employee Signature)

Date

 

 

 

RECEIPT ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date

 

 

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT B

1996 Long-Term Incentive Plan

 

I

--------------------------------------------------------------------------------


 

ALTERNATIVE METHOD OF COMPLIANCE WITH ERISA

REPORTING AND DISCLOSURE REQUIREMENTS

Statement Pursuant to DOL Regulations §2520.104-23

 

TO:

Top Hat Plan Exemption

 

 

Pension and Welfare Benefits Administration

 

 

Room N-1513

 

 

U.S. Department of Labor

 

 

200 Constitution Avenue, NW.

 

 

Washington, D.C. 20210

 

 

 

FROM:

Sinclair Broadcast Group, Inc.

 

 

10706 Beaver Dam Road

 

 

Cockeysville, Maryland 21030

 

 

EIN:

                                             

 

 

 

 

DATE:

 

 

 

NAME OF ARRANGEMENT:

Sinclair Broadcast Group, Inc. Deferred Compensation Plan

 

DATE ADOPTED:

 

 

 

NUMBER OF EMPLOYEES:

4

 

The above named employer maintains an arrangement primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

 

This is a protective filing only.  The SBG does not believe that the arrangement
constitutes an employee benefit plan under 29 USC §1002(3).

 

The arrangement currently covers four members of a select group of management or
highly compensated employees. The address and SBG identification number of the
above named SBG is:

 

 

SINCLAIR BROADCAST GROUP, INC.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

EIN:

 

 

 

 

 

Sincerely,

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

By:

 

 

a

--------------------------------------------------------------------------------